UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7019



JAMES M. DEBARDELEBEN,

                                                Petitioner - Appellant,

          versus


ROBERT A. HOOD, Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-381)


Submitted:   October 7, 2004                 Decided:   October 14, 2004


Before WIDENER, NIEMEYER, WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M. DeBardeleben, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               James    M.    DeBardeleben         seeks   to   appeal   the    district

court’s order dismissing as successive his petition filed under 28

U.S.C. § 2254 (2000).               An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                       28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                           28

U.S.C. § 2253(c)(2) (2000).               A prisoner satisfies this standard by

demonstrating          that    reasonable      jurists       would     find    that    his

constitutional         claims       are   debatable    and      that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U. S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                   We have independently reviewed the

record and conclude that DeBardeleben has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.                We dispense with oral argument because the

facts    and    legal     contentions        are    adequately     presented      in   the

materials      before        the    court    and    argument     would   not     aid   the

decisional process.



                                                                                DISMISSED




                                            - 2 -